Name: Commission Implementing Regulation (EU) 2015/447 of 17 March 2015 on the division between deliveries and direct sales of national milk quotas fixed for 2014/2015 in Annex IX to Council Regulation (EC) No 1234/2007
 Type: Implementing Regulation
 Subject Matter: agricultural structures and production;  distributive trades;  marketing;  agricultural policy;  processed agricultural produce
 Date Published: nan

 18.3.2015 EN Official Journal of the European Union L 74/21 COMMISSION IMPLEMENTING REGULATION (EU) 2015/447 of 17 March 2015 on the division between deliveries and direct sales of national milk quotas fixed for 2014/2015 in Annex IX to Council Regulation (EC) No 1234/2007 THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), and in particular Article 69(1) in conjunction with Article 4 thereof, Whereas: (1) Regulation (EU) No 1308/2013 of the European Parliament and of the Council (2) has repealed and replaced Regulation (EC) No 1234/2007 as from 1 January 2014. However, Article 230(1)(a) of Regulation (EU) No 1308/2013 provides that, as regards the system of milk production limitation, Section III of Chapter III of Title I of Part II of Regulation (EC) No 1234/2007 as well as Article 55, Article 85 thereof and Annexes IX and X thereto continue to apply until 31 March 2015. (2) Article 67(2) of Regulation (EC) No 1234/2007 provides that producers may have one or two individual quotas, one for deliveries and the other for direct sales and that quantities may be converted from one quota to the other only by the competent authority of the Member State, at the duly justified request of the producer. (3) Commission Implementing Regulation (EU) No 266/2014 (3) sets out the division between deliveries and direct sales for the period from 1 April 2013 to 31 March 2014 for all Member States. (4) In accordance with Article 25(2) of Commission Regulation (EC) No 595/2004 (4), Member States have notified to the Commission the quantities which have been definitively converted at the request of the producers between individual quotas for deliveries and for direct sales. (5) It is therefore appropriate to establish the division between deliveries and direct sales of the national quotas applicable for the period from 1 April 2014 to 31 March 2015 fixed in point 1 of Annex IX to Regulation (EC) No 1234/2007. (6) Pursuant to Article 69(1) in conjunction with Article 4 of Regulation (EC) No 1234/2007, the Commission had to act in accordance with the procedure referred to in Article 195(2) of that Regulation. The corresponding procedure under Regulation (EU) No 1308/2013 is the examination procedure referred to in Article 229(2) of that Regulation. (7) Given the fact that the division between direct sales and deliveries is used as a reference basis for controls pursuant to Articles 19 to 22 of Regulation (EC) No 595/2004 and for the establishment of the annual questionnaire set out in Annex I to that Regulation, it is appropriate to determine a date of expiry of this Regulation after the last possible date for those controls. (8) The measures provided for in this Regulation are in accordance with the opinion of the Committee for the Common Organisation of Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 The division, applicable for the period from 1 April 2014 to 31 March 2015, between deliveries and direct sales of the national quotas fixed in Annex IX to Regulation (EC) No 1234/2007 is set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. It shall expire on 30 September 2016. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 March 2015. For the Commission The President Jean-Claude JUNCKER (1) OJ L 299, 16.11.2007, p. 1. (2) Regulation (EU) No 1308/2013 of the European Parliament and of the Council of 17 December 2013 establishing a common organisation of the markets in agricultural products and repealing Council Regulations (EEC) No 922/72, (EEC) No 234/79, (EC) No 1037/2001 and (EC) No 1234/2007 (OJ L 347, 20.12.2013, p. 671). (3) Commission Implementing Regulation (EU) No 266/2014 of 14 March 2014 on the division between deliveries and direct sales of national milk quotas fixed for 2013/2014 in Annex IX to Council Regulation (EC) No 1234/2007 (OJ L 76, 15.3.2014, p. 31). (4) Commission Regulation (EC) No 595/2004 of 30 March 2004 laying down detailed rules for applying Council Regulation (EC) No 1788/2003 establishing a levy in the milk and milk products sector (OJ L 94, 31.3.2004, p. 22). ANNEX Member States Deliveries (tonnes) Direct sales (tonnes) Belgium 3 566 075,994 36 038,916 Bulgaria 981 934,239 67 583,377 Czech Republic 2 910 127,559 25 017,298 Denmark 4 847 759,582 149,891 Germany 30 229 156,242 89 772,508 Estonia 687 975,699 4 950,350 Ireland 5 782 858,891 1 563,345 Greece 878 297,757 1 317,000 Spain 6 491 200,263 66 355,182 France 26 043 679,756 327 551,521 Croatia 698 376,994 66 623,006 Italy 10 921 420,936 367 121,930 Cyprus 155 022,240 636,552 Latvia 770 138,701 10 993,997 Lithuania 1 753 855,868 73 783,113 Luxembourg 292 166,310 588,000 Hungary 1 967 795,932 165 608,590 Malta 52 205,729 0,000 Netherlands 11 972 757,363 77 735,292 Austria 2 911 286,952 81 441,536 Poland 9 923 889,074 131 907,982 Portugal (1) 2 080 193,719 8 710,827 Romania 1 571 952,247 1 705 244,231 Slovenia 597 453,865 20 719,515 Slovakia 1 075 927,489 39 828,732 Finland (2) 2 615 170,922 4 657,981 Sweden 3 589 229,658 4 800,000 United Kingdom 15 755 730,218 140 974,348 (1) Except Madeira; (2) The Finnish national quota as referred to in Annex IX to Regulation (EC) No 1234/2007 and the total amount of the Finnish national quota as indicated in the Annex to this Regulation differ due to a quota increase of 784,683 tonnes to compensate Finnish SLOM producers pursuant to article 67(4) of Regulation (EC) No 1234/2007.